NO. 12-17-00248-CV

                               IN THE COURT OF APPEALS

                  TWELFTH COURT OF APPEALS DISTRICT

                                             TYLER, TEXAS

                                                            §       APPEAL FROM THE 411TH
IN THE INTEREST OF H.R.,
                                                            §       JUDICIAL DISTRICT COURT
A CHILD
                                                            §       TRINITY COUNTY, TEXAS

                                         MEMORANDUM OPINION
                                             PER CURIAM
         S.M. appeals the termination of her parental rights. S.M.’s counsel filed a brief in
compliance with Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967),
and Gainous v. State, 436 S.W.2d 137 (Tex. Crim. App. 1969). We affirm.


                                                   BACKGROUND
         S.M. is the mother, and J.R.1 is the father of H.R.                      On November 17, 2015, the
Department of Family and Protective Services (the Department) filed an original petition for
protection of H.R., for conservatorship, and for termination of S.M.’s and J.R.’s parental rights.
The Department was appointed temporary managing conservator of the child, and S.M. and J.R.
were granted limited access to and possession of the child.
         At the conclusion of the trial on the merits, the jury found, by clear and convincing
evidence, that S.M.’s parental rights should be terminated. Based on the jury’s findings, the trial
court found, by clear and convincing evidence, that S.M. had engaged in one or more of the acts
or omissions necessary to support termination of her parental rights under subsections (D), (E),

          1
            At the conclusion of the trial, the jury found that J.R.’s parental rights should be terminated. Based on the
jury’s findings, the trial court found, by clear and convincing evidence, that J.R. had engaged in one or more of the
acts or omissions necessary to support termination of his parental rights under subsections (D), (E), (N) and (O) of
Texas Family Code section 161.001(b)(1). The trial court also found that termination of the parent-child
relationship between J.R. and H.R. is in the child’s best interest. Based on these findings, the trial court ordered that
the parent-child relationship between J.R. and H.R. be terminated. J.R. is not a party to this appeal.
(N) and (O) of Texas Family Code section 161.001(b)(1). The trial court also found that
termination of the parent-child relationship between S.M. and H.R. is in the child’s best interest.
Based on these findings, the trial court ordered that the parent-child relationship between S.M.
and H.R. be terminated. This appeal followed.


                             ANALYSIS PURSUANT TO ANDERS V. CALIFORNIA
         S.M.’s counsel filed a brief in compliance with Anders, stating that counsel has diligently
reviewed the appellate record and is of the opinion that the record reflects no reversible error and
that there is no error upon which an appeal can be predicated. This court has previously held that
Anders procedures apply in parental rights termination cases when the Department has moved
for termination. See In re K.S.M., 61 S.W.3d 632, 634 (Tex. App.—Tyler 2001, no pet.). In
compliance with Anders, counsel’s brief presents a professional evaluation of the record
demonstrating why there are no reversible grounds on appeal, and referencing any grounds that
might arguably support the appeal. See Anders, 386 U.S. at 744, 87 S. Ct. at 1400; Mays v.
State, 904 S.W.2d 920, 922-23 (Tex. App.—Fort Worth 1995, no pet.).
         In our duties as a reviewing court, we must conduct an independent evaluation of the
record to determine whether counsel is correct in determining that the appeal is frivolous. See
Stafford v. State, 813 S.W.2d 503, 511 (Tex. Crim. App. 1991); Mays, 904 S.W.2d at 923. We
have carefully reviewed the appellate record and counsel’s brief. We find nothing in the record
that might arguably support the appeal.2 See Taylor v. Tex. Dep’t of Protective & Regulatory
Servs., 160 S.W.3d 641, 646-47 (Tex. App.—Austin 2005, pet. denied).


                                                   DISPOSITION
         We agree with S.M.’s counsel that the appeal is wholly frivolous. In accordance with In
re P.M., 520 S.W.3d 24, 27 (Tex. 2016), counsel for S.M. has not moved to withdraw.
Accordingly, counsel’s obligation to S.M. has not yet been discharged. See id. If S.M., after
consulting with counsel, desires to file a petition for review, counsel should timely file with the
Texas Supreme Court “a petition for review that satisfies the standards for an Anders brief.” See


         2
            Counsel for S.M. certified that she provided her with a copy of her brief and informed her that she had the
right to file her own brief. S.M. was given time to file her own brief, but the time for filing such brief has expired
and we have received no pro se brief.




                                                          2
id. at 27-28; see also A.C. v. Tex. Dep’t of Family & Protective Servs., No. 03-16-00543-CV,
2016 WL 5874880, at *1 n.2 (Tex. App.—Austin Oct. 5, 2016, no pet.) (mem. op.).
Accordingly, we affirm the trial court’s judgment. See TEX. R. APP. P. 43.2.
Opinion delivered January 3, 2018.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




                                                   (PUBLISH)



                                                          3
                                   COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                           JUDGMENT

                                           JANUARY 3, 2017


                                         NO. 12-17-00248-CV


                             IN THE INTEREST OF H.R., A CHILD


                                Appeal from the 411th District Court
                            of Trinity County, Texas (Tr.Ct.No. 22098)

                        THIS CAUSE came to be heard on the appellate record and brief filed
herein, and the same being considered, it is the opinion of this court that there was no error in the
judgment.
                        It is therefore ORDERED, ADJUDGED and DECREED that the judgment
of the court below be in all things affirmed, and that this decision be certified to the court
below for observance.
                    By per curiam opinion.
                    Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.